 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580Jet Star, Inc. and John Krueger. Case 13ŒCAŒ35087 May 27, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On September 16, 1998, Administrative Law Judge Robert A. Giannasi issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Jet Star, Inc., Hammond, Indiana, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days from the date of this Order, offer John Krueger full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent job, without prejudice to his seniority or any other rights or privileges previously enjoyed.™™ 2. Insert the following as paragraph 2(b) and reletter the subsequent paragraphs. ﬁ(b) Make John Krueger whole for any loss of earnings or benefits he may have suffered due to Respondent™s discrimination, in the manner set forth in the remedy section of the judge™s decision.™™                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In affirming the judge™s finding that the Respondent discharged em-ployee John Krueger in violation of Sec. 8(a)(3) and (1) of the Act, we do not rely on the judge™s finding that the Respondent ﬁintercepted™™ a fax of union bylaws that was addressed to prounion employee John Ramos from former dispatcher and Supervisor Amy Gregory.  Instead, we rely on, inter alia, the uncontradicted evidence that 2 weeks after the bylaws were faxed, Terminal Manager Smith approached Gregory with a copy of the bylaws and asked if she knew anything about them. Further, Member Brame finds it unnecessary to pass on the judge™s finding that ﬁ[i]t is uncontradictedﬂ that Krueger™s alleged improper shifting of truck 296 on March 10, 1997, did not result in any damage to this vehicle ﬁon March 10 or at any time.™™  Member Brame notes that any damage Krueger™s shifting may have caused to the truck would not occur immediately but, rather, over a period of time as he drove the vehicle.  Nonetheless, Member Brame agrees with his colleagues that the Respondent has not rebutted the General Counsel™s prima facie case of unlawful conduct in this instance. 2 We shall modify the judge™s recommended Order to conform to our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 3. Substitute the following for relettered paragraph 2(c). ﬁ(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-charge of John Krueger, and within 3 days thereafter, notify him in writing that this has been done and that the discharge will not be used against him in any way.™™ 4. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to mail and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice.To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT discharge or otherwise discriminate against employees in order to discourage union activity. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer John Krueger full reinstatement to his for-mer job, or if that job no longer exists, to a substantially equivalent job, without prejudice to his seniority or any other rights or privileges previously enjoyed. WE WILL make John Krueger whole for any loss of earnings and benefits suffered as a result of our unlawful discrimination, with interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to his unlaw-ful discharge, and WE WILL, within 3 days thereafter, notify him in writing that this has been done and that the discharge will not be used against him in any way. JET STAR, INC. Denise Jackson, Esq., for the General Counsel. Steve Shoup, Esq., of Indianapolis, Indiana, for the Respondent. DECISION STATEMENT OF THE CASE ROBERT A. GIANNASI, Administrative Law Judge.  This case was tried in Chicago, Illinois, on June 29 and 30, 1998.  Parts 328 NLRB No. 73  JET STAR, INC. 581of the original consolidated complaint, which involved another 
employer, were settled.  The instant complaint remained, alleg-
ing that the Respondent violated Section 8(a)(3) and (1) of the 
Act by discharging employee 
John Krueger for engaging in 
union activities.  The Respondent denied the essential allega-
tions in the complaint.  The General Counsel presented an oral 
argument at the conclusion of the trial and the Respondent filed 
a posthearing brief, both of which I have considered in prepar-
ing this decision.   
Based on the entire record, including the testimony of the 
witnesses and my observation of their demeanor, I make the 
following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, an Indiana corporation with an office and 
place of business located in 
Hammond, Indiana (the Hammond terminal) is engaged in the business of transportation of petro-
leum products.  During a representative 1-year period, Respon-
dent derived revenues in excess of $50,000 for the transporta-
tion of freight from Indiana to points outside Indiana.  Accord-
ingly, I find, as the Respondent c
oncedes, that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 

and (7) of the Act.  
Local 705 and Local 142 of the International Brotherhood of 
Teamsters, the two unions involved (the Union) are labor or-
ganizations within the meaning 
of Section 2(5) of the Act. 
II.  THE UNFAIR LABOR PRACTICE A.  Background 
The Respondent operates a fleet of 
trucks that deliver jet fuel to airports from 17 terminals nationwide.  It employs 180 driv-

ers, 40 of whom drive some 18 trucks out of the Hammond 
terminal.  At least in Hammond, the drivers are not assigned to 
a particular truck, which may be driven by many different driv-
ers. 
The Respondent™s founder and chief executive officer is Dar-
ryl Guiducci, whose office is lo
cated at the Respondent™s head-
quarters in Zionsville, Indiana.  At all relevant times, Mark 
Smith was the Hammond terminal
 manager, Ed Bell was Re-
spondent™s director of operations and Smith™s immediate super-
visor, and Robert Mulligan 
was Respondent™s maintenance 
coordinator.  Both Bell and Mulligan are stationed in Zions-
ville. 
B.  The Facts 
Before he was discharged on March 11, 1997, allegedly for 
having pulled out of the Hammond terminal in high gear at the 
start of his shift the day before, employee John Krueger had 
worked for the Respondent as a truckdriver since July 1995.  

He worked on the night shift, fr
om 3 p.m. to 3 a.m.  Krueger 
had 10 to 12 years of truck driving experience before joining 

the Respondent and was an automobile mechanic for 20 years 
before that.  Prior to his disc
harge, Krueger had a virtually un-
blemished record.  He had no written warnings, suspensions, or 
discipline in his file, although he had two minor verbal warn-
ings, one in November 1995 and one in March 1996, neither of 
which played any part in the di
scharge decision.  He had re-
ceived regular safety and bonus awards and was involved in no 
accidents or driving infractions, so far as the record shows. 
There is evidence that Guid
ucci visited the Hammond termi-
nal in early November 1996 and rode with nine drivers, includ-
ing Krueger, after which he co
mpleted so-called safety per-
formance observation forms for each driver.  Krueger™s form, 
which was dated November 6, 1996, included a caution not to 
start his truck in high gear.  The form also noted positive com-
ments about Krueger™s drivi
ng, as well as comments from 
Krueger in the nature of sugge
sted improvements by the Re-
spondent, including ﬁmore pay.ﬂ  As Guiducci conceded, this 
caution was not a warning; he me
rely suggested that Krueger 
be given a videotape about shifting properly, which Krueger 
was asked to view at home on his vcr.  Where appropriate, the 
Respondent does issue verbal wa
rnings, which are memorial-
ized on written forms, as well as written counseling reports, 
also on written forms, and formal
 written warnings.  The record 
contains no further evidence of warnings or cautions about any 

type of shifting problems on Kreuger™s part from early Novem-
ber 1996 until Kreuger™s discharge in March 1997. 
Krueger was instrumental in 
contacting Local 142 and bring-
ing it to the point of vying 
for support in a Board-conducted 
election, which the Union lost in June 1996 by a vote of 19 to 

14.  He was quite active in th
e union campaign, soliciting em-
ployees to sign authorization car
ds, attending un
ion meetings, and wearing union buttons to 
work.  The Respondent fought 
vigorously against union representation, sending letters to em-

ployees™ home and conducting manda
tory employee meetings 
on company time addressed by t
op management officials, in-
cluding Guiducci.  Krueger spoke up at some of these meetings, 
emphasizing the need for wage increases, one of the prime 
issues in the union campaign.  Krueger also served as the Un-
ion™s election observer at both of the voting sessions. 
Beginning in January 1997, the Respondent™s Hammond 
employees renewed their interest
 in forming a union.  Several 
drivers approached Krueger, and he spoke to about 10 to 15 

employees about the matter.  Some employees contacted the 
Independent Truck Drivers Union, but they eventually decided 
against pursuing representation through that union.  Later, in 
late January or early February
 1997, Krueger and another em-
ployee contacted Teamsters Local 
705.  Krueger spoke to Local 
705 representatives about six or 
seven times during this period 
of time. 
In mid-January, Guiducci conducted another meeting of 
Hammond employees, the first 
since the Board-conducted elec-
tion.  At the meeting, Krueger 
questioned Guiducci about more 
pay.  Krueger had regularly aske
d questions about pay raises in 
the last election campaign, a
nd, indeed, in November 1996, 
Guiducci had noted that Krueger wanted ﬁmore pay.ﬂ  Other 
employees also asked about pay 
raises during the January 1997 
meeting, and Guiducci promised 
to look into the matter.  This meeting was apparently followed 
by another, in which the em-
ployees were basically told that the existing pay rates were well 

within area standards and no pa
y raise would be forthcoming.
1 Former Dispatcher and Supervisor Amy Gregory testified 
that, in early February 1997, she faxed certain union bylaws to 
employee John Ramos, who was staying in a motel in Milwau-
kee, apparently with other empl
oyees or officials of the Re-
spondent.  The request to fax th
e documents was made by em-
ployee Wesley Gillian, who also testified in this proceeding.  
Both Gillian and Ramos were union supportors.  The faxed 
                                                          
 1 The testimony about the renewed union activity and the meeting 
described above was uncontradicted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582documents were received at the motel, but were intercepted and 
never delivered to Ramos.  Ab
out 2 days later, Gregory was 
told that Ed Bell had a copy of them, and, about 2 weeks later, 
Terminal Manager Smith approached her with a copy of the 
bylaws and asked if she knew anything about them.  She testi-
fied that, until then, she had no
t known that he documents she 
faxed were union bylaws.  She told Smith that she did not know 
anything about the documents, but she had overheard drivers 
talking about a ﬁunion vote.ﬂ  Smith then told Gregory that they 
needed to ﬁstart pushing the issue of writing drivers upﬂ be-
cause they were ﬁgetting the Union vote.ﬂ  He mentioned three 
names, including Kreuger and Gillian.  Smith did not testify so 
Gregory™s testimony about her 
conversation with Smith is un-
contradicted. 
Gregory also testified about overhearing an exchange be-
tween Smith and Ed Bell, whose voice she recognized as being 
on the other end of a speaker phone conversation.  This ex-
change took place some time in 
February.  Ed Bell told Smith 
that if ﬁthere was going to be
 a union voteﬂ Guiducci ﬁwould 
close the doors of the Hammond terminal.ﬂ  They also dis-
cussed discharging prounion employees and finding a reason 
for doing so.  Neither Smith nor Bell testified so this testimony 
is likewise uncontradicted.
2 I credit Gregory™s testimony as
 set forth above, not only be-
cause it was uncontradicted, but because she impressed me as a 
candid and reliable witness.  Her account about management™s 
interception of the faxed union 
bylaws is generally supported 
by employee Gillian.  Her account of Bell and Smith talking 
about retaliating against Krue
ger and other union supporters 
sounds plausible.  Because she was a fellow supervisor, Smith 

would likely talk to her openly and be unconcerned that she 
overheard the conversation between him and Bell.  Her account 
in this respect also finds support in the circumstances of 
Krueger™s discharge and its pretextual nature, which I discuss more fully later in this decision. 
In its brief, the Respondent non
etheless asks me to discredit 
Gregory because she had a ﬁpers
onal relationshipﬂ with union 
supporter John Ramos, and because she allegedly ﬁliedﬂ about 
whether she ﬁknowinglyﬂ faxed 
the bylaws to Ramos and to 
Terminal Manager Smith when the latter confronted her with 
the bylaws.  I do not find the Respondent™s contention in this 
respect persuasive.  I could discern no propensity on Gregory™s 
part to testify other than in a truthful manner simply because of 
her personal relationship with Ra
mos.  Krueger, not Ramos, 
had filed the charge in this case.  Ramos did not even testify.  
Nor has the Respondent showed that Gregory lied when she 
testified she did not know the documents she was faxing for 
Gillian were union bylaws.  The documents were 13 pages long 
and I find it perfectly plausible 
that she did not know what she 
was faxing until later, when Sm
ith approached her about the 
documents.  Gillian™s testimony is not to the contrary.  His 
testimony simply describes the 
documents he gave Gregory; it 
does not reflect what he told Gr
egory at the time.  Far more 
significant is Gillian™s general corroboration of Gregory that 
                                                          
 2 Smith was no longer employed by 
Respondent at the time of the 
hearing, although there was no showing that he was unavailable to 
testify.  Bell was, however, still 
employed.  It appears that Respon-
dent™s failure to call Smith would not give rise to an adverse inference 
(see Nobar, Inc
., 267 NLRB 916, 918 (1983)); but, clearly, its failure to 
call Bell permits the inference, which I make, that his testimony, at 
least, would have been 
damaging to Respondent.  
See International 
Automated Machines, 285 NLRB 1122, 1123 (1987). 
management officials intercepte
d the union bylaws before they 
got to Ramos.  As to her conversation with Smith, I find that 
Gregory did not in fact know that the documents were bylaws.  
But, in any event, what she told Smith is less important that 
what Smith told her, particularly since Smith did not testify.  As 
I have indicated, what Smith told her was supported by the 
circumstances of Krueger™s discha
rge and its pretextual nature.  
In sum, the Respondent has not 
convincingly demonstrated that 
I should discredit Gregory. 
On March 10, 1997, after repor
ting for work and performing 
necessary preliminary tasks at
 the terminal, Krueger drove 
truck 296 out of the terminal driveway and onto the adjoining 

highway.  He was observed by 
Terminal Manager Smith and 
Maintenance Coordinator Mulligan.  Smith did not testify, but 
Mulligan described Krueger™s truc
k departure as ﬁlaboring.ﬂ  
He opined that Krueger probably started in fourth gear rather 

than second gear, which would ha
ve been acceptable.  Krueger 
testified that he started in sec
ond gear and shifted appropriately 
as he reached the highway. 
After the incident, which took place at about 4 or 4:30 p.m., 
Smith called Guiducci at Zionsville and discussed the matter.  
Although the discharge decision, was made by Guiducci, Smith 
signed the discharge slip, which was also signed by Mulligan as 
a witness.  Smith signed the slip after Mulligan signed it and 
Mulligan signed it after it was fully completed, save Smith™s 
signature. The discharge decision was thus
 made on March 10, the day 
of the incident, in the absence of any discussion with Krueger.  
Krueger was permitted to work the remainder of the day.  He 
had radio contact with the Ha
mmond terminal and delivered a 
second load of jet fuel from the Hammond refinery to Midway 
Airport that day.  But no one from management spoke to him 
about the incident that caused hi
s termination until the next day, 
March 11, when he reported for 
work at 3 p.m. and was pre-
sented with the discharge slip
 mentioned above, which accused 
him of ﬁabusingﬂ company equipment.  Smith, who presented 
Krueger with his discharge slip, 
told him the discharge decision 
was ﬁnot his ideaﬂ and ﬁ[i]t came from Zionsville,ﬂ corporate 

headquarters. 
There is no evidence of any further investigation of the inci-
dent, even though Respondent™s
 employee handbook provides 
for such investigation.  It is unc
ontradicted that this incident did 
not result in any damage to truck 296 that was attributable to 
Krueger™s alleged shifting impropriety on March 10 or at any 
other time. C.  Discussion and Analysis 
The evidence clearly supports a finding, which I make, that a 
reason for the Respondent™s discharge of Krueger was his re-
newed union activity.  Krueger 
was, of course, a known union 
activist from the time of the failed election campaign in the 
summer of 1996.  He was the Union™s election observer and 
Respondent had vigorously opposed
 the Union at that time.  
After a period of quiescence, the employees resumed their un-
ion activity and attempted to get a union interested in organiz-
ing them beginning in January 1997.  The pivotal issue in the 
resumed campaign, as in the or
iginal, was pay.  Indeed, in 
January, for the first time since the election of the year before, 
Guiducci held an employee meeting in Hammond, in which 
Krueger and other employees spoke up for higher pay, the same 
issue that had been prominent in the last union campaign.  
Since Krueger was viewed as a leader in the last campaign, he 
 JET STAR, INC. 583would naturally be viewed as a leader in the renewed campaign.  
Respondent™s concern about such a renewed campaign is con-
firmed by the evidence surr
ounding the Respondent™s intercep-
tion of a fax of union bylaws.  
Management officials specifi-
cally mentioned Kruege
r as one of the targets for discharge and they also made clear that th
e Respondent was going to find 
reasons to discharge Krueger an
d others.  Shortly after these 
events, Krueger was in fact discharged.  The evidence of timing 

and of animus directly targeti
ng Krueger, set forth above, leads 
compellingly to an inference of discrimination. 
That inference is also suppor
ted by the circumstances of 
Krueger™s discharge.  He was fi
red for a one-time incident of 
starting a truck in high gear, contrary to the Respondent™s pro-
gressive discipline system, whic
h requires prior warnings, and 
without any investigation.  Mo
reover, as shown below, the 
Respondent™s reason for the discharge was pretextual, thus 
further buttressing the inference of
 discrimination.  It is thus clear that the General Counsel 
has established a prima facie 
case of discrimination under 
Wright Line.3 Respondent has not rebutted the 
General Counsel™s prima fa-cie case of discrimination.  Inde
ed, the failure of Respondent™s 
reasons for the discharge to withstand scrutiny convinces me of 
their pretextual nature.  Guiduc
ci obviously made the decision 
to discharge Krueger.  Although he
 testified that he made that 
decision because of Kreuger™s alleged improper shifting on 
March 10, 1997, I reject that testimony as incredible and that 
reason as a pretext.  Guiducci was not a credible witness on this 

or any other significant issue. 
Initially, Smith™s consultation with the chief executive offi-
cer of a nationwide corporation on this matter confirms and is 
compatible with Gregory™s te
stimony that Respondent was 
looking for a reason to discharge Krueger.  Secondly, the im-
mediate discharge of Krueger for improper shifting or starting 
in a high gear was unaccompanied by any investigation or at-
tempt to get Krueger™s side of the story.  The discharge was 
also contrary to Respondent™s pr
ogressive disciplinary system, 
which requires warnings before 
discharges of this type.  
Guiducci™s November 1996 caution to Krueger was not a disci-
plinary matter or formal warning, as he himself admitted.  Nor 
was it followed by any complaints by management about his 
driving until the incident that pr
ompted the discharge.  Indeed, 
Respondent let Krueger drive the 
remainder of the day without 
recalling him or talking to him about his alleged dereliction, 
thus showing that it was more 
interested in punishing Krueger 
than in salvaging its truck.  Guiducci™s testimony shows that 
lengths he was willing to go to 
rid himself of Krueger.  He 
testified that he had received 
complaints from mechanics about 
Krueger™s driving between November of 1996 and March 1997, 
but that testimony was vague 
and generalized.  No one was 
called to corroborate him on this point and no written documen-
tation was offered to support the point. 
The Respondent tried to show that other drivers were fired 
for ﬁabuse of equipment,ﬂ the ch
arge leveled at Krueger, and 
that this justified an immediat
e discharge under its progressive 
                                                          
                                                           
3 Wright Line
, 250 NLRB 1083 (1980), enfd. 662 f.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp.
, 482 U.S. 393 (1983).  It is well settled 
that, if, as here, a respondent™s reason 
for its actions is pretextual, that 
finding supports the General Counsel
™s initial showing of discrimina-
tion and defeats any attempt by a resp
ondent to show that it would have 
acted the same way absent discrimination.  See 
Greyhound Lines, Inc.
, 319 NLRB 554, 575 (1995). 
disciplinary system.  But Respondent™s contention is unsup-

ported by the evidence.  The testimony about those incidents 
not only shows that the Responde
nt™s contention is without 
merit, but that they were much more serious and involved acci-
dents or damage to equipment, something that was not involved 
in the incident that led to Krue
ger™s discharge.  For example, one of the discharged employees 
whose situation was alleged to 
be similar to Krueger™s ran into the corner of a building with 
his truck.  Another was drinking and drove his truck into a ditch, tearing up an axle; another ﬁtore the truck upﬂ by running 
into a guard pole; another ran into a truck and a fence; and still 
another hit a gate at an airport.  Indeed, there is evidence that 
other drivers whose derelicti
ons were more serious than 
Krueger™s single offense of alle
ged improper shifting were not 
discharged, but were given a le
sser discipline.  For example, 
driver Gillian was issued a written warning or counseling report 
in March 1996 for damaging a truck.  Such disparate treatment 
not only supports my finding of pretext but also buttresses the 
finding of discrimination. 
Finally, Guiducci™s and Respondent™s attempt to show that 
clutch damage and repairs to trucks 296 and 298 were some-
how caused by Krueger falls far s
hort and simply illustrates an 
exaggerated, unsupported effort 
to pin something on Krueger.  
As befits someone who impressed me as a careful and truthful 
witness, as well as a careful and diligent driver, Krueger kept 
meticulous records and logs of his driving.  His recordsŠa 
summary of which was introduced in evidence after Respon-
dent had the opportunity to check themŠdemonstrate that he 
did not drive trucks 296 and 298, the ones Respondent implied 
Krueger abused, very much at 
all.  Since January 1997, he 
drove truck 296 five times and truc
k 298 three times.  In the 10 
months before his discharge, 
he was responsible for putting on 
less than 15 percent of the total 
mileage attributed to truck 296, 
the one he drove on March 10.  Guiducci himself acknowl-
edged that there was no way to attribute any clutch or other 
problems on those trucks to Krueger or any other driver.  In 
these circumstances, I find that the Respondent discharged 
Krueger because of his union activities, in violat
ion of Section 8(a)(3) and (1) of the Act. 
CONCLUSION OF LAW By discriminatorily discharg
ing employee John Krueger be-
cause of his protected union activities, Respondent has violated 
Section 8(a)(3) and (1) of the Act, and that violation is an unfair 
labor practice within the meaning of the Act. 
THE REMEDY In addition to the usual cease-and-desist order and other af-
firmative action, I will recomm
end that the Respondent offer 
full and immediate reinstatement 
to employee John Krueger to 
his former job or, if that job no
 longer exists, to
 a substantially 
equivalent position, and make him whole for any loss of earn-
ings or benefits resulting from the discrimination against him.  

The backpay is to be computed in accordance with 
F .W. Wool-worth, Co., 90 NLRB 289 (1950), with interest computed in 
accordance with 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987). On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
4  4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584ORDER The Respondent, its officers, su
ccessors, and assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against employ-
ees in order to discourage union activity. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days of this order, offer John Krueger imme-
diate and full reinstatement to his 
former job or, if that job no 
longer exists, to a substantially equivalent job, without 
prejudice to his seniority and an
y other rights and privileges, 
and make him whole for any lo
ss or earnings he may have 
suffered due to Respondent™s discrimination, in the manner 
set forth in the remedy section of this decision. 
(b) Expunge from its files any reference to the discharge of 
John Krueger, and notify him, in writing, that this has been 
done and that evidence of this 
unlawful action will not be used 
as the basis for future personnel actions against him. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
                                                                                            
                                                           
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
analyze the amount of backpay 
due under the terms of this or-
der. (d) Within 14 days after service by the Region, post at its 
Hammond, Indiana facility copi
es of the attached notice marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 13, after being signed by 
the Respondent™s authorized representative, shall be posted by 

the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since March 11, 1997. 
(e) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply. 
  5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 